Citation Nr: 1614528	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for lung cancer, as a result of exposure to herbicide, to include whether the appellant may be substituted for the Veteran for the purpose of processing this claim to completion.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1975.  He passed away in August 2009.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for lung cancer, as a result of exposure to herbicide, for accrued purposes only.  The rating decision also denied service connection for the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Insofar as the current appeal includes an accrued benefits claim, the Board notes that a living person who would be eligible to receive accrued benefits due under 38 U.S.C.A. § 5121(a) may also be eligible to be substituted as the appellant for purposes of processing the claim to completion.  38 U.S.C.A. § 5121A.  In the absence of a specific request to substitute, VA treats qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  38 C.F.R. § 3.1010(c)(2)); VA Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013).  The appellant, however, may waive the opportunity to substitute.  See VA Fast Letter 10-30; Reliford v. McDonald, 27 Vet. App. 297, 302 (2015). 

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence that was not of record at the time of the claimant's death.  In this case, the Veteran submitted a claim for service connection for lung cancer in July 2009.  He passed away in early August, 2009.  Although the appellant did not file a claim seeking "substitution" with respect to the service connection claim pending at the time of the Veteran's death, she did file her DIC claim in August 2009, less than one month after the Veteran's death.  Thus, she appears to meet the qualifications to be substituted as the claimant with regard to that claim. 

Pursuant to 38 C.F.R. § 3.1010(e) , the AOJ must decide the appellant's outstanding substitution request.  It is therefore necessary to remand the accrued benefits claim so that a determination may be made on the appellant's outstanding substitution request.

In sum, to afford appropriate due process to the appellant's claim in this matter, the AOJ must make a formal determination (with an appropriate rating decision and/or decisional letter) regarding the appellant's request to be substituted for the Veteran as the claimant for the service connection issue pending at the time of the Veteran's death.  

With respect to the remaining claim on appeal, the appellant's representative contends that many of the Veteran's service treatment records are missing, including those from 1952 to 1971.  The appellant's representative also contends that the available service personnel records are incomplete, as they are missing several OERs [Officer Evaluation Reports].  The appellant's representative contends that such records will show that the Veteran, who served in the Navy on large ships off the coast of Vietnam, was on actual land in Vietnam.  

During the course of the appeal, the appellant requested that VA obtain ship logs from the Veteran's ships (USS Coral Sea and USS Kitty Hawk).  The appellant contends that such records will corroborate her testimony that the Veteran was on land in Vietnam, including as an aircraft mechanic, for up to a month at a time.  

According to a recent decision by the United States Court of Appeals for Veterans Claims, VA is now required to conduct a fact-based assessment regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, No. 13-3339 (Vet. App. Apr. 23, 2015).

Exhaustive development has not been undertaken to determine whether the Veteran could have been exposed to herbicides while serving aboard the USS Coral Sea and USS Kitty Hawk.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the issue of substitution in the first instance, that is, determine whether the appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion the claim of entitlement to service connection for lung cancer, as a result of exposure to herbicide, pending at the time of the Veteran's death.  

2. Using all appropriate sources, obtain and associate with the Veteran's VBMS eFolder:

a.  any outstanding service treatment records from 1952 to 1971; and

b. any outstanding service personnel records, to specifically include all outstanding OERs [Officer Evaluation Reports].

Document the efforts made to obtain these records along with any negative responses.

3.  Contact the JSSRC and request that they research whether the Veteran set foot in Vietnam, including as an aircraft mechanic, for up to a month at a time.  Records indicate he served on the USS Coral Sea which was in the official waters of Vietnam from October 26, 1969 to November 18, 1969, and from December 22, 1969 to January 19, 1970.  He also reportedly served on the USS Kitty Hawk.  

4.  Please conduct additional development indicated by the ruling in Gray, in order to secure records which bear upon the exact location (in relation to its proximity to the Republic of Vietnam) of the USS Coral Sea from October 26, 1969 to November 18, 1969, and from December 22, 1969 to January 19, 1970 and the USS Kitty Hawk, to include deck logs, unit histories, etc.  Associate any such available documents with the claims folder.  All efforts to obtain these records must be documented in the claims file.

5.  Please ascertain how close the USS Coral Sea and the USS Kitty Hawk were to the shores of the Republic of Vietnam when the Veteran was aboard, and then make a finding for the record regarding whether the U.S.S. Coral Sea and the USS Kitty Hawk was actually, or likely to have been, exposed to herbicides.  

6. If the request for substitution is granted, the AOJ should substitute the appellant for the Veteran and adjudicate the claim for service connection for lung cancer, as a result of exposure to herbicide; or, if the request for substitution is denied, the AOJ should adjudicate the claim for service connection for lung cancer, as a result of exposure to herbicide, for accrued purposes only; and the AOJ should readjudicate the issue of service connection for the cause of the Veteran's death.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




